Citation Nr: 0431572	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for residuals of a left 
thigh injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The appellant had been a member of the California National 
Guard for a number of years, and has apparently had numerous 
periods of inactive duty training (INACDUTRA) and active duty 
for training (ACDUTRA); the only period of service which has 
been specifically certified is for a period of ACDUTRA from 
June 18 to October 19, 1981. 

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (OR) in Oakland, California.

In October 2003, the Board remanded the case at the veteran's 
request for a hearing before a Veterans Law Judge.  Although 
hearings have been scheduled, the veteran has recently 
indicated that he is unable to present himself for such a 
hearing, and has asked that his case be returned to the Board 
absent his testimony.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Some service medical records are in the file showing that on 
at least one occasion, the veteran was seen for complaints 
referable to his low back, beginning in June 1991.

There are a number of clinical records which may or may not 
reflect sick call or clinic visits while the veteran was on 
ACDUTRA or INACDUTRA.  There is a listing of general periods 
of time and some individual dates for which he was paid, but 
it does not appear to be all-inclusive, nor does it actually 
identify the dates on ACDUTRA or INACDUTRA. Accordingly, it 
is necessary to determine the exact dates on which he was on 
either.

Moreover, it is clear from the clinical evidence from private 
facilities that the veteran has had a number of job-related 
injuries.  However, there is no VA examination of record or a 
medical opinion as to whether any of his potentially 
INACDUTRA or ACDUTRA pathology may have played a role in any 
of his current complaints.

The veteran has also indicated that he has received care for 
his back and thigh problems at the VA but these records are 
not in the file.  

The evidence of record reflects that the veteran has had some 
on-the-job injuries including at his apparently somewhat 
recent employment at Goodwill.  However, it is unclear 
whether he has been afforded Social Security Administration 
(SSA) benefits, and any SSA records are not in the file.

Accordingly, the Board has no choice but to remand the case 
for further development as follows:

1.  The RO should obtain from the 
appropriate respective service department 
or California National Guard a specific 
and detailed certification of all dates 
of active duty, INACDUTRA and ACDUTRA, 
particularly from  June 1991 and 
thereafter.  This must be filed in the 
claims file.  After certification has 
been undertaken, the RO should endeavor 
to obtain any additional clinical or 
other pertinent personnel or other 
records for such periods and these should 
be added to the claims file.  All 
efforts, successful and unsuccessful, to 
accomplish both should be identified in 
writing in the file.

2.  With regard to the claimed back and 
thigh disabilities, the veteran should be 
contacted to determine the dates of any 
pertinent Workmen's compensation or SSA 
claims or of any treatment at VA 
facilities.  All identified records 
should be obtained and attached to the 
claims file.  

3.  The appellant should be scheduled for 
a VA examination to determine the nature 
of current back and thigh problems; and 
specifically, a definitive opinion should 
be provided as to the nature of the 
relationship, if any, between any low 
back or thigh problems in service 
including any injury which may have 
occurred during INACDUTRA or ACDUTRA, 
versus injuries or problems which may 
have been reflective of non-service 
related injuries including on the job.  

The examiner should identify the evidence 
which supports any such opinions.  All 
necessary testing should be accomplished, 
and the examiner must be provided all 
evidence prior to evaluating the case.

4.  The RO should then readjudicate the 
appellant's claims to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

The regulations should be accurately 
portrayed, and a suitable period of time 
should be allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


